Title: To Thomas Jefferson from Nathaniel Niles, 12 February 1801
From: Niles, Nathaniel
To: Jefferson, Thomas



Sir,
West Fairlee (Vermont) Feb. 12th. 1801—

Permit me to indulge a very sensible pleasure in congratulating my Country on the prospect, which I hope is this moment realized at the seat of Government, that you are elected President of the United States. In times so strongly marked as the present are, by the virulence of faction at home, & by the rage of nations abroad, a friendly heart can hardly congratulate its respected object upon his elevation to any place distinguished by its eminence, not even though it be to the supreme magistracy of a great nation; since it will be no less distinguished, if nature shall still pursue her usual course, by its attending care, solicitude, and vexation. We have had different accounts, and formed different conjectures concerning the probable object of the house of Representatives in the election. But whether they have adopted measures, to tranquilize the public mind, or to produce still further, and greater agitations, I firmly beleive all must result in the increased felicity of the Nation, and the disapointment of those who would prepare means for the Erection of A monarchy upon the ruins of the Republic.
Altho a state of war necessarily lets loose incalculable evils upon multitudes of Individuals, yet benevolence itself cannot regret, that Russia is at war with Great Brittain, when she considers the intolerable and still growing tyranny of the naval system the latter. When will mankind submit to the maxims of moderations and justice!
I duly received, and am much obliged by the apendix to the Notes on Virginea, altho the strictures of Mr. Martin, had not, so far as I know, reached this part of the country. I have not learned how he received, nor how he treated the apendix, but presume he must have been silent.
The current of political opinion among us, has ceased its unnatural flow, and is full rapidly enough returning in its natural channel, for sudden revolutions, are liable to as sudden reversions. I cannot but hope that two years hence the party, which fondly and proudly, but  falsly denominates itself federal, will have shrunk to a mere skelleton, forsaken of its flesh and its sinews.
I am told, sir, that the Marshal of this district has often declared that, if there should be a change of the administration he would resign his office, and if he should not I presume he will not long hold it, as I expect such complaints will be exhibited & supported against him as will cause him to be displaced. Should this be the case, will you permit me to recommend for that office, Dr. John Willard. I have not an intimate acquaintance with him, personally, but from what I have, and from his character among the republicans in the State, and especially those in the western district where he resides, I beleve he will discharge the duties of that office with wisdom and fidelity.
I should ask for some moderate, but decent appointment for myself, did any such occur to my mind which I beleve you could consistently give me, but I think of none. But, Sir, the little all I can do to support, that administration which I believe will be yours, may be unequivocally expected, from me whether in or out of office. It is not therefore in mere formality, I assure you that
I am with great esteem, your much obliged & Hml Sevt.

Nathl: Niles

